DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/7/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 18, and 20 have all been amended to recite the limitations that the dried system “has a water resistance of less than 100 double rubs” and the final system “has a water resistance greater than 100 double rubs”. 
The claimed water resistance of the dried system reads on values that range from only slightly less than 100 (for example, 99.9) to as low as zero. The sole reference to “double rubs” as a measurement of water resistance of the dried system occurs in Table 8 of the specification, which teaches only two examples wherein the water resistance of the dried system is reported to be either 2 or 3 double rubs (see the examples combining emulsion AP2 with TMPTA); applicant’s original disclosure does not contain any teachings regarding broad ranges within which the value of this property may fall. The disclosure of two Examples having a water resistance of either 2 or 3 double rubs for the dried system does not support either the recitation of the value “less than 100” as an upper limit for the recited property or the broad range allowing the property to be any number that is in the broad range of “less than 100”.
Similarly, the claimed range “greater than 100 double rubs” is a broad range that reads on any number that is greater than 100, including those only slightly greater than the recited limit (i.e., 100.1). As above, the specification does not contain any teachings 
Regarding claim 10: Claim 10 has been amended to state that the base acrylic emulsion incorporates “a vinyl ester”; this limitation is not supported by the original disclosure. Applicant’s specification does not generically disclose the incorporation of any compound that is a vinyl ester; rather, the specification only recites the phrase “vinyl ester” as part of the identification of the commercial product VeoVaTM 10 vinyl ester (see ¶0026 of the specification filed 10/8/2018; see also original claim 10 as filed 10/8/2018). Note that VeoVaTM 10 vinyl ester refers to a compound having the structure shown below, wherein R1 and R2 are alkyl groups containing a total of 7 carbon atoms (see the attached technical data sheet).

    PNG
    media_image1.png
    136
    218
    media_image1.png
    Greyscale





Claim 1, 2, 4-6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 18, and 20 have all been amended to state that the water resistance of the dried system is less than 100 double rubs and the water resistance of the final system is greater than 100 double rubs; the scope of these limitations is unclear because the specification does not disclose the method/conditions under which the test is performed. It is known in the art that the results of a solvent resistance rub test are dependent on factors such as type of cloth used, stroke rate/distance, applied pressure, etc. (see the attached references). Applicant’s specification does not disclose any of these parameters. It is therefore unclear under what conditions a system must be evaluated to determine whether it meets the claimed limitations. These limitations are inherited by dependent claims 2, 4-6, and 8-17, and 19

Claim Rejections - 35 USC § 103
Claim 1, 2, 4-6, 8-13,15, and 18-20 are rejected under 35 U.S.C. 103 as being -unpatentable over Nakagawa et al, US4101493, in view of in view of Tseng et al, WO2009/129033.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the claimed counterion: As discussed in the previous Office Action with respect to now canceled claim 7, Tseng teaches that it was known in the art of acrylic emulsion adhesives to use a neutralizing agent such as sodium hydroxide to neutralize some of the carboxyl groups of the acrylic polymer in order to increase the cohesive strength of the final adhesive composition; note that said neutralization would introduce a sodium counterion into the polymer resin.
Nakagawa and Tseng both disclose adhesive compositions comprising (meth)acrylic acid-containing (co)polymers. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to at least partially neutralize the resin of Nakagawa with sodium hydroxide, in order to obtain a final adhesive having improved cohesive properties, as taught by Tseng (for claim 1).
Regarding the claimed water resistance properties:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 .
 
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa et al, US4101493, and Tseng et al, WO2009/129033, as applied to claims 1, 2, 4-6, 8-13,15, and 18-20 above, and further in view of Laubender et al, US2001/0031826.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa et al, US4101493, and Tseng et al, WO2009/129033, as applied to claims 1, 2, 4-6, 8-13,15, and 18-20 above, and further in view of Cordova, US2007/0049663.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the claimed water resistance and the teachings of Nakagawa are addressed earlier in this Office Action. The prior art renders obvious the production of a composition that appears to be the same as that recited in the claims; it is therefore reasonably expected that it would possess the claimed water resistance properties. Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). It is therefore unpersuasive to merely argue that the prior art does not describe the claimed water resistance.
Applicant appears to argue that the claimed invention yields unexpected results, citing the water resistance of the composition. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d). The data provided in the specification is obtained from compositions comprising AP2, which is only described as an anionic acrylic copolymer neutralized with a combination of KOH, NaOH, and ammonia, and trimethylolpropane triacrylate in specific ratios. The 
Regarding the argument that there is no motivation to modify the Tseng by increasing the level of crosslinker: The rejection of record does not rely on the teachings of Tseng for the limitations regarding the crosslinking agent; rather, it relies on Tseng solely for its teachings that the use of a neutralizing agent can improve the cohesive strength of acrylic emulsion-based adhesives. Applicant’s argument therefore is not persuasive, as it does not address the rejection of record. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that there is no motivation to combine the references, alleging that Nakagawa is aimed towards acrylic emulsions used as coatings whereas Tseng is directed towards water-dispersible adhesives and tapes. Contrary to applicant’s argument, Nakagawa is not limited to the production of coatings; rather, Nakagawa specifically teaches that emulsion of US4101493 can be used as an adhesive (Column 14, lines 6-7). Furthermore, Tseng is not limited to either water dispersible compositions; Tseng only teaches that the composition of WO2009/129033 is water dispersible in some embodiments (¶0011) and that it can be used in the production of tapes. Tseng further 
Nakagawa and Tseng are both directed towards the same field of endeavor- adhesive compositions based on acrylic emulsions. Barring a showing of evidence demonstrating unexpected results, it is therefore maintained that it would have been obvious to at least partially neutralize the resin of Nakagawa with sodium hydroxide, in order to obtain a final adhesive having improved cohesive properties, as taught by Tseng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765